Title: To George Washington from Marx Christoph Graf, 26 February–20 March 1790
From: Graf, Marx Christoph
To: Washington, George


Augsburg (the Capital in Suebia) 
Mylord!febry the 26th[–20 March] 1790
The worthy Speech of Your Lordship of 8th Jany to the Congress, containing among other matters—accordg to the News Paper of Leyden No. 14 “mais je ne saurois m’empecher de Vous faire sentir l’avantage qu’il y auroit a donner de l’encouragement effectif tantal introduction d’Inventions nouvelles & utiles de l’Etranger, qu’aux efforts del’habileté and du genie, pour les faire naitre dans nôtre Patrie meme[”]—give me encouragement, humbly to offer to your Lordship spinning Machines of my own inventions, not only of the Plan, which, accordg to the below Coppy I offer’d the 8th of this Month to my late worthy Masters Messrs Wilson Coram Wayne & Co. in Charlestown (where in the year 1769—I was Book Keeper) but also of another one, since invented, different from the former in the form, yet tending to the same purpose & service, either one of ’em spinning one hunderd threads of Cottun. Besides those I can also provide Machines that spinn but fifty threads of Cotton, very compendious, & can be both managed & attended by single one person.
Not doubting but my inventions will answer the good intents and purposes of Your Lordship, I flatter myself with His most gracious reflexions, & ambitioning the condescending Commands of Your Lordship, I beg leave to remain with th’utmost veneration Your Lordship’s most humble & most obedient

Mark Christopher Graf


The 20th of March the present came bak again from Holland with th’observation on th’outside to address it to London, no Paquetboat wenting as yet from Holland to America wch in his way could touch in England—as I suppos’d and wish for the benefit of the trade in generall.
As I since heard, there are Machines in England that spinn 4,

5, 6, to 1[,]000 threads of Cottun & goes by Water wheeles, yet being exceeding precious & requiring the Situation of a falling Water, ’tis not anywhere applicable, besides that in proportion to mine, they’ll require still superior expences, as many or more people, are untransportable, & mine are transportable & applicable in any house, storage, room, situated wheresoever, and can be made use of by people that could never afford the others—Besides that whoever is possessor in England of such large Machines, I dare say, will not part with the secret upon any Consideration, & if one of ’em does it, ’twill surely be for extorsional reward.

